Case 2:19-cv-00165-KS-MTP Document 64 Filed 09/17/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

EASTERN DIVISION
HAROLD MILLER MINCKLER AND WIFE
CHERI HOFF MINCKLER PLAINTIFFS
V. CIVIL ACTION NO, 2:19-CV-00165-KS-MTP

THOR MOTOR COACH, INC,,
CAMPING WORLD RV SALES, LLC,
AND M & T BANK CORPORATION DEFENDANTS

PLAINTIFFS’ RESPONSE TO THOR MOTOR COACH, INCI’S
NOTICE OF WITHDRAWAL OF MOTION

COME NOW HAROLD MILLER MINCKLER AND WIFE, CHERI HOFF
MINCKLER, Plaintiffs, by and through their attorney of record, Thomas L. Tullos, and file this
their response to Thor Motor Coach, inc.’s Notice of Withdrawal of Motion, and for cause would
show unto this honorable Court as follows, to-wit:

1,

The Plaintiffs have no objection to Defendant’s motion and request that the Court grant
said motion.

Respectfully submitted,

HAROLD MILLER MINCKLER
and wife, CHERI HOFF MINCKE:

dL. Mlle

BY: THOMAS I. TULLOS ~
Their Attorney
Case 2:19-cv-00165-KS-MTP Document 64 Filed 09/17/20 Page 2 of 2

CERTIFICATE OF SERVICE

I, Thomas L. Tullos, Attorney at Law, do hereby certify that Ihave this day delivered by
U.S. Postal mailed, postage prepaid, and by email, a true and correct copy of the above and
foregoing Plaintiffs’ Response to Thor Motor Coach, Inc.’s Notice of Withdrawal of Motion to:

Butler Snow LLP

Attn: Hon. Art D. Spartlin, Jr.

Hon. Caroline C. Loveless

Post Office Box 6010

Ridgeland, MS 39518

Email: art.spartlin@butlersnow.com
Email: caroline. loveless@butersnow.com
Attorney for Defendants

This the 16th day of September, 2020.

Vg GLE

THOMAS I/ TUELOS
ATTORNEY AT LAW

   

THOMAS L.T os
ATTORNEY AT LAW
POST OFFICE DRAWER 567
Bay SPRINGS, MS 39422

MS STATE Bar No. 8304
TEL (601) 764-4258

Fax (601)764-4126

EMAIL: tom@tulloslaw.com
ATTORNEY FOR PLAINTIFFS
